Reasons For Allowance
Claims 1, 3 -  13, 16, 18 – 25, 29 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest  a modulation system and method , the system and method comprising: a converter for: converting, based on a digital-to-digital mapping, the plurality N digital input data bits to M digital output data bits associated with M drive voltage values, and providing the M drive voltage values to the modulator for the  modulating 
    PNG
    media_image1.png
    20
    761
    media_image1.png
    Greyscale
 unique plurality of N digital input data bits, a mapping to a corresponding M digital output data bits, wherein, for a given plurality of N digital input data bits, the mapping to the corresponding M digital output data bits is determined based on a pattern for actuating drive voltages that alters the linearity of an optical response of the modulator. 

Also, in combination with other limitations of the claims the prior arts made of record fail to suggest a method for converting digital inputs of N bits in parallel into modulated optical streams, comprising:  mapping, based on a digital-to-digital mapping, the digital input to a first digital output associated with M drive voltages, wherein the first digital output is one from a set of digital outputs that each has M bits of digital data, wherein the set of digital outputs comprises 2M digital outputs, and wherein M>=N, wherein the digital-to-digital mapping comprises, for each digital input included in the set of 2N digital inputs, a mapping to a corresponding digital output included in the set of digital outputs, wherein, for a first subset of successively increasing digital inputs in the set of 2N 2N digital inputs specified in the digital-to-digital mapping, deltas between numerical values of digital outputs in the set of digital outputs corresponding to the successively increasing digital inputs in the second subset increase.

Also, in combination with other limitations of the claims the prior arts made of record fail to suggest a method for converting digital inputs of N bits in parallel into modulated optical streams, comprising: mapping, based on a digital-to-digital mapping, the digital input to a first digital output associated with M drive voltages, wherein the first digital output is one from a set of digital outputs that each has M bits of digital data, wherein the set of digital outputs comprises 2M digital outputs, and wherein M>=N, Page 8Patent App. No.: 16/532,567 Attorney Docket No.: RAMO0002US wherein the digital-to-digital mapping comprises, for each digital input included in the set of 2N digital inputs, a mapping to a corresponding digital output included in the set of digital outputs, wherein, for a first subset of successively decreasing digital inputs in the set of 2N digital inputs specified in the digital-to-digital mapping, deltas between numerical values of digital outputs in the set of digital outputs corresponding to the successively decreasing digital inputs in the first subset decrease, and wherein, for a second subset of successively decreasing digital inputs in the set of 2N digital inputs specified in the digital-to-digital mapping, deltas between numerical values of digital .
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845